DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam H. Masia on 06/27/2022.
The application has been amended as follows:
In the claims:
“of claim 29,” in claim 31, line 1 has been changed to -- of claim 23, --.

Allowable Subject Matter
Claims 23-28 and 31-42 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 23, the prior art taken alone or in combination fails to disclose or render obvious a feed head comprising: an output shaft; a feed wheel defining a feed wheel pocket; a spring hub defining a spring hub pocket and engaged with the feed wheel such that the spring hub pocket is aligned with the feed wheel pocket, wherein the output shaft is operably connected to the spring hub to rotate the spring hub; a biasing element positioned in the feed wheel pocket and the spring hub pocket such that the biasing element is sandwiched between the feed wheel and the spring hub and operably connects the feed wheel and the spring hub such that rotation of the spring hub by the output shaft causes the spring hub to drive the feed wheel by engagement of the biasing element with the feed wheel and the spring hub; and a disc spring positioned on an opposite side of the spring hub from the feed wheel, the disc spring forcing the spring hub into engagement with the feed wheel.
The combination of these limitations makes independent claim 23 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 38, the prior art taken alone or in combination fails to disclose or render obvious a feed head comprising: an output shaft; a feed wheel defining a feed wheel pocket, wherein the output shaft is operably connected to the feed wheel to rotate the feed wheel in a feed direction to feed strap through a strap chute and in a retraction direction to retract the strap from the strap chute onto a load; a shock absorber operably engaged to the output shaft to dampen forces on the output shaft responsive to rotation of the feed wheel in the retraction direction stopping when the strap is retracted onto the load; and a disc spring positioned to force the shock absorber to engage the feed wheel.
The combination of these limitations makes independent claim 38 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731